Field, Justice,
(orally.) In the case of William Sharon v. Sarah Althea HUI, the examiner in chancery appointed to take the testimony has reported to the court that very disorderly proceedings took place before him on the third instant; that at that day, in his room, when counsel of the partios and the defendant were present, and during the examination of a witness by the name of Piper, the defendant became very much excited, and threatened to take the life of one of the counsel, and that, subsequently, she drew a pistol, and declared her intention to carry her threat into effect. It appears, also, from the report of the examiner, that on repeated occasions the defendant has attended before him, during the examination of witnesses, armed with a pistol. Such conduct is an offense against the Jaws of the United States, punishable by fine and imprisonment. It interferes with the due order of proceedings in the administration of justice, and is well calculated to bring them into contempt. I, myself, have not heretofore sat in this case, and do not expect to participate in its decision; I intend in a few days to leave for the east, but I have been consulted by my associate, and have been requested to take part in tliis side proceeding, for it is of the utmost importance, for the due administration of justice, that such misbehavior as the examiner reports should be stopped, and measures be taken which will prevent ifs recurrence. My associate will comment upon the laws of congress which make the act committed by defendant a misdemeanor, punishable by fine and imprisonment. The marshal will be directed to disarm the defendant whenever she comes before the examiner, or into court, in any future proceedings, and to appoint an officer *730to keep strict surveillance over her, in order that she may not carry out her threatened purpose. This order will be entered:
"Whereas, it appears from the report to this court of the examiner in chancery, in this case appointed to take the depositions of witnesses that on the third day of August, instant, at his office, counsel of the parties appeared, namely: William M. Stewart, Esquire, and Oliver P. Evans, Esquire, for the complainant, and W. B. Tyler, Esquire, for the defendant, and the defendant in person, and that during the examination before said examiner of a witness named Piper, the defendant became excited and threatened the life of one of the counsel of the complainant present, and exhibited a pistol with a declared purpose to carry such threat into effect, thereby obstructing the order of the proceedings and endeavoring to bring the same into contempt:
And whereas, it further appears, that said defendant habitually attends before the said examiner carrying a pistol: it is ordered, that the marshal of this court take all such measures as may be necessary to disarm said defendant, and keep her disarmed and under strict surveillance while she is attending the examination of witnesses before said examiner, and whenever attending in court, and that a deputy bp detailed for that purpose.
Mr. Clerk, enter tbe" order.
Mr. Justice Sawyer will explain for tbe benefit of counsel tbe statutes of congress. It is to be observed here that tbe block embracing this building and the custom-house is under the exclusive jurisdiction of the United States. Every offense committed within it is an offense against the United States, and here the state has no jurisdiction whatever. This fact seems to have been forgotten by parties.
Sawyer, J., {orally.) The occasion, I think, calls for some observation on my part in regard to this matter. The taking of testimony in this case has been going on for a long time. During the progress of the case many things had occurred that were exceedingly unpleasant, but through the considerate and commendable forbearance of the examiner and of counsel, a point .had been reached where the testimony was nearly completed, and it was hoped would soon be closed without further interruption, when the incident occurred which imperatively required this report from the examiner. The occurrence is one of great gravity. The lives of officers of the court, in attendance before a branch of the court, in the performance of their duties as counsel, being in danger, the examiner justly felt that he could no longer refrain from reporting the action of the defendant without a violation of official duty. In connection with this matter, I shall call attention to, some facts and some points of law that may nofbe within the knowledge of the party implicated, and may even have escaped the notice of counsel, in order that such offenses against the laws of the United States may not.in future be ignorantly committed. Of course, we are all familiar with the maxim that everybody is supposed to know the law, yet, in point of fact, it often occurs that many do not. I shall therefore proceed to state some provisions of the statutes in relation to transactions of the kind reported that may not have attracted notice, in order to guard against any such future mis*731conduct as will lead to serious difficulties and necessitate severe punishment. As was remarked by the presiding justice, this building is under the exclusive jurisdiction of the United States. The block on which it stands has been purchased by the United States from the state of California, by the consent of the legislature, for the erection of the public buildings upon it; and it is by the constitution thus placed under the exclusive jurisdiction of the United States. All offenses committed in this edifice, or upon the block of land upon which it stands, are offenses against the United Stales, punishable exclusively by the national courts. This point was authoritatively decided at the last term of the supreme court of the United States, in the case of Fort Leavenworth R. Co. v. Lowe, 114 U. S. 525; S. C. 5 Sup. Ct. Rep. 995. Every offense recognized by law, from the highest down to a simple assault, committed in this building, or on this block, is an offense against the United States, and punishable as such by the courts of the United States. The United States statutes have not defined specifically, in terms, every offense, but they have defined a number of the graver class, and then made a general provision covering all others. Section 5391, Eev. St., provides as follows :
“If ail}' offense be committed in any place which has been, or may hereafter 'be, ceded to and under the jurindiotion of the United states, which offense is not prohibited, or the punishment thereof is not specially provided for, by any law of the United States, such offense shall be liable to and receive the same punishment as the laws of the state in which such place is situated, now in force, provide for the like offense, when committed within the jurisdiction of such state.”
Thus an act not specifically made an offense by the statutes of the United States, but which is an offense under the laws of the state wherein performed, is made, by this general provision, also an offense under the laws of the United States, and punishable by the same penalties which are inflicted under the laws of the state. Under the provisions referred to, the acts, as reported by the examiner in this case, constitute at least two, if not three, offenses against the United State§, — perhaps four. Section 5399 (omitting that portion relating to other matters) provides as follows:
“Every person who, by threats, endeavors to influence, intimidate, or impede any oilicer in any court of the United States in the discharge of his duty, or by threats or force obstructs or impedes, or endeavors to obstruct or impede, the due administration o£ justice therein, shall be punished by a lino of not more than live hundred dollars, or by imprisonment not more than three months, or both.”
In this matt er, as reported by the examiner, there was an obstruction of an officer, — the examinér in chancery of this court, — and of counselors of the court, who are officers of the court, in the discharge of their respective duties, and also an impeding of the due administration of justice. The obstruction resulted in an adjournment of *732the examination, as neither counsel nor examiner were willing to proceed in face of the menace offered to counsel, accompanied by the exhibition of a pistol, by the defendant in the suit. Again, the Penal Code of this state makes the following provision; and the general statute which I have read, making all offenses in the state which are not specifically defined in the statute of the United States offenses against the United States, and punishable by the same penalty as in the state, makes this an offense against the United States. Section 417, Penal Code Cal., provides that—
“Every person who, not in necessary self-defense, in the presence of two or more persons, draws or exhibits any deadly weapon in a rude, angry, and threatening manner, or who, in any manner, unlawfully uses the same in any fight or quarrel, is guilty of a misdemeanor. ”
Another section provides that the punishment for misdemeanors, not otherwise specially provided for, shall be by “imprisonment in the county jail not exceeding six months, or by a fine not exceeding five hundred dollars, or both.” Pol. Code, § 19. Again, section 467 of the Penal Code of California provides as follows: “Every person having upon him any deadly weapon, with iiitent to assault another, is guilty of a misdemeanor.” And there are various other cognate offenses, all of whióli are offenses against the United States, by adoption in the section which I have already read. As before remarked, every offense which is committed in this building, or on this block, from the highest down to an assault, is an offense against the United States, exclusively punishable by the courts of the United States; and attention is called to this, so that parties may not in future unwittingly commit any of these offenses, and subject themselves to the penalties inflicted by the law.
This report of the examiner having been made, it imperatively calls for some action by the court. It cannot be passed unnoticed. It is proper to observe that counsel for the opposing party have exhibited great moderation, and have only sought the protection of their lives. They have not asked the court to proceed to punish defendant for the contempt committed. They only ask, and it is certainly a very moderate and reasonable request, that they shall not be required to practice their profession in the circuit court of the United States at the muzzle of their opponent’s pistols. The court, of its own motion, the matter having been brought to its attention, might well proceed upon the case as reported, as a gross contempt of court. It is unquestionably a contempt. It is a eontem|)t committed before an officer lawfully taking testimony in this case, the proceeding being a part of the trial of the case, in the chambers of the judge adjoining the court-room; the examiner being an adjunct of the court — a part of the court itself. This act reported is undoubtedly as distinctly and clearly a contempt of court as though committed in the presence of the judge, in the court-room, while in the act of trying a case, either with or without a jury. This point is well discussed by Judge *733HaMmoNd, of the district of Tennessee, in U. S. v. Anonymous, a case of much milder type of contempt, 21 Fed. Rep. 761.
But these same acts, which constitute a contempt in this case, also constitute several offenses under the laws of the United States, punishable in the ordinary course of criminal proceedings. There are but two objects of proceeding by process for contempt. One is to punish a contempt already committed, as a past offense, where, perhaps, the criminal statutes do not cover the case, or, in some cases, where they do, but where the exigencies of the occasion require a more summary and prompt remedy; and the other object is to enforce the performance of some duty or act which is still in the power of the party to perform. So far as future action is concerned, we have endeavored to provide for the safety of counsel by the order which wo have just made, requiring the marshal to see that the defendant does not enter the room of the examiner, or the chambers of the judge, or the court-room, while armed; and also by calling attention to the liability to criminal punishment for other similar acts that may bo performed in the future. As to the past offense, we might well proceed to punish the acts reported as a gross contempt of court. But where the same acts constitute both a contempt of court, which could be punished as such, — that is to say, as a past contempt, — and at the same time constitute an offense against the laws of the country which may be punished on indictment or information, though sometimes it is necessary to promptly vindicate the court by means of the more summary process for contempt, as a general rule, it is desirable to proceed criminally, if, in tlxe ordinary exercise of the criminal jurisdiction of the court, it can just as well be done. In such cases, where there is no special end in the administration of justice to be attained by a proceeding for contempt, it is deemed better to adopt the more deliberate mode of procedure applicable to the enforcement of the criminal laws of the country. We have not been asked to proceed by process of contempt, and as there appears to be no special call for hasty action, we deem it advisable, under the circumstances of this case, to proceed in the more deliberate, careful, and loss harsh proceeding, under the charge’of the government, than to proceed by process for contempt. We shall therefore waive the process for contempt ; and the attention of the United States attorney having now here been called to the breach of the laws, as reported by the examiner, we shall leave the matter to such course of proceeding as he may deem it his duty to take, to enforce the criminal laws of the country.
Immediately after the announcement of the decision, the following colloquy occurred, illustrating the views of the court as to the character of the professional conduct of members of the bar who enter the temple of justice armed. It is deemed of sufficient impor*734tance to the public and the bar to justify appending it, as a note, to the decision:
Mr. W. B. Tyler. If the court please: Of course I deprecate any such acts as those in the court-room, or in the examiner’s office, as much as anybody; but I would suggest that there be an addition made to that order of the court, and that is that nobody be allowed to enter that room armed during the progress of this examination. I think it is necessary, I think it is proper, and there is no more reason—
Justice Meld. We have no evidence that anybody has gone into the room armed. We have only made a rule to apply to what is brought to'our knowledge.
Mr. Tyler. As his honor, Judge Sawyer, remarked, several very unpleasant things have occurred in there that perhaps your honor has no more evidence of—
Justice Field. I know nothing of them, of course.
Judge Sawyer. We considered that matter to which you refer, Mr. Tyler, and we had no evidence of anything of that kind. Nobody but counsel could be guilty of any such breach of propriety; and, after calling attention to the statutes of the United States, and to the fact that carrying arms for an unlawful purpose is an offense against the statutes, we hardly expect that any member of the bar of this court will presume to enter the examiner’s room or the court-room armed. We cannot presume that members of the bar will be guilty of any such professional misconduct.
Justice Field. I may add here, further, that any lawyer who so far forgets his profession as to come into a court of justice armed ought to be disbarred from practice.
Mr. Tyler. Witnesses are sometimes armed.
Judge Sawyer. Witnesses, it is true, may come into court armed; but, with the admonition we have given, and as there has been no evidence that witnesses have come before the examiner armed, we think it hardly advisable to anticipate any difficulty in that direction. We apprehend that witnesses will be likely hereafter to conduct themselves with propriety.
Mr. Tyler. I would say to his honor, Judge Field, that, although I thoroughly concede everything he says, in certain instances, yet where a lawyer has information that a witness will come armed, he will very lik'ely do as I myself have done, — come armed, to protect himself.
Justice Field. Then you would act very improperly. Tou should report the fact to the court and let the man carrying arms be arrested.
Judge Sawyer. When you have any such imformation.you should have the party put under bonds, or apply to the court in advance for protection.
Justice Field. Any man, counsel or witness, who comes into a court of justice armed, ought to be punished, and if he is a member of the bar, he ought to be suspended or removed permanently. That is the doctrine that ought to be inculcated from the bench" everywhere. So far as I have the power, I will enforce it.
Mr. Tyler. So should I enforce it.
Justice Field. The reason that you give for carrying arms in court is not a good reason.
Mr. Tyler. Where witnesses do come armed—
Justice Field. Then report the fact to the court; that is the proper way.
Mr. Tyler. That will not stop a bullet.
Judge Sawyer. Then arrest the parties in advance, and put them under bonds, or apply to the court to have them examined and disarmed before permitting them to enter the court. The laws are very severe.
Mr. Tyler. The laws are very severe, but'it is harder on the man that gets the bullet.
*735Justice Field. I don’t mean to say that there may not be times in the history of a country, in certain communities, when everybody is armed. That was the case in the early days of California, when people traveled armed; but at this time, when law is supposed to be supreme, when all good men are supposed to obey it, and where counselors are sworn to obey the law and to see it properly administered, the carrying of arms into a court cannot for a moment be tolerated.
Mr. Tyler. Tour honor will excuse me one minute, as this is a personal matter, and a little personal reflection on myself, in view of another proceeding which lias taken place—
Justice Field. I know nothing of any other proceeding—
Mr. Tyler, (interrupting.) But as you have expressed your opinion that a lawyer who, under any circumstances, should come into a court of justice armed should be disbarred, and that was my exact ease, I certainly have a right to explain that circumstance. During the trial of a ease in the superior court—
Jústioe Field. We do not care about hearing of that. We cannot go into that matter at all.
Mr. Tyler. Don’t you consider that to make that assertion as an absolute assertion, when it applies directly to a member of the bar of this court, and has nothing to do with this matter, that the member may answer ? You have made that assertion, and I went into a court-room armed with a pistol, for the purpose of preserving, as I supposed, my father’s life and my own; and now I make the explanation.
Justice Field. It is not worth while to pass any words with the court. We do not take our rules of procedure from the state courts, and if any lawlessness is permitted there, we should not be governed by that fact. I trust I never shall be called to preside over a federal court where any lawyer will presume to come into it armed, and if he does, I shall exercise such authority as is vested in me to prevent it. Whatever may have been done in a stato court, 1 know nothing about.